Investor Relations Contact: Lori OwenXilinx, Inc. (408) 879-6911ir@xilinx.com Exhibit 99.1 XILINX POSTS RECORD SALES OF $513 MILLION SAN JOSE, CA, JANUARY 20, 2010 Xilinx, Inc. (Nasdaq: XLNX) today announced record third quarter fiscal 2010 sales of $513.3 million, up 24% sequentially and up 12% from the third quarter of the prior fiscal year. Third quarter net income was $106.9 million, or $0.38 per diluted share, including previously announced restructuring charges totaling $5.5 million, or approximately $0.02 per diluted share. On a year over year basis, third quarter net income and diluted earnings per share declined because in the third quarter of fiscal 2009 there was a $58.3 million pre-tax gain from the early extinguishment of convertible debentures, partially offset by a $19.5 million pre-tax impairment charge on investments. The Xilinx Board of Directors announced a quarterly cash dividend of $0.16 per outstanding share of common stock, payable on March 3, 2010 to all stockholders of record at the close of business on February 10, 2010. Additional third quarter comparisons are represented in the charts below: GAAP Results(In millions, except EPS) Growth Rates Q3 Q2 Q3 FY 2010 FY 2010 FY 2009 Q-T-Q Y-T-Y Net revenues $ 513.3 $ 415.0 $ 458.4 24% 12% Operating income $ 136.6 $ 82.1 $ 119.6 66% 14% Net income $ 106.9 $ 64.0 $ 119.4 67% -10% Diluted earnings per share $ 0.38 $ 0.23 $ 0.44 65% -14% Record sales were driven by strength from all end markets and geographic regions. New Product sales increased 32% sequentially during the quarter due primarily to strong growth from the Virtex®-5 and Spartan®-3 FPGA families. “It was a record-setting quarter for Xilinx,” said Moshe Gavrielov, Xilinx President and Chief Executive Officer. “In addition to record total sales, Xilinx’s Virtex-5 family comfortably surpassed $100 million in quarterly sales—more than any other FPGA product in history. Sales strength from this family was driven by Communications, Industrial and Other and Data Processing. Based on new design win activity, I am confident about the prospects for continued sales growth from the Virtex-5 family.” Net Revenues by Geography: Percentages Growth Rates Q3 Q2 Q3 FY 2010 FY 2010 FY 2009 Q-T-Q Y-T-Y North America 35% 35% 34% 25% 17% Asia Pacific 36% 35% 33% 27% 18% Europe 20% 21% 22% 19% 4% Japan 9% 9% 11% 17% -7% Net Revenues by End Market: Percentages Growth Rates Q3 Q2 Q3 FY 2010 FY 2010 FY 2009 Q-T-Q Y-T-Y Communications 46% 46% 44% 23% 16% Industrial & Other 32% 31% 33% 29% 8% Consumer & Automotive 15% 16% 16% 15% 2% Data Processing 7% 7% 7% 25% 27% Net Revenues by Product: Percentages Growth Rates Q3 Q2 Q3 FY 2010 FY 2010 FY 2009 Q-T-Q Y-T-Y New 33% 31% 21% 32% 72% Mainstream 33% 33% 34% 22% 9% Base 29% 31% 40% 18% -17% Support 5% 5% 5% 22% 5% Products are classified as follows: New Products: Virtex-6, Virtex-5, Spartan-6, Spartan-3A and Spartan-3E product familiesMainstream Products: Virtex-4, Spartan-3, Spartan-II and CoolRunner™-II product familiesBase Products: Virtex, Virtex-E, Virtex-II, Spartan, XC4000, CoolRunner and XC9500 product familiesSupport Products: Configuration products, HardWire, Software & Support/Services Key Statistics: (Dollars in millions) Q3 Q2 Q3 FY 2010 FY 2010 FY 2009 Annual Return on Equity (%)* 14 10 20 Operating Cash Flow $185 $118 $128 Depreciation Expense $13 $12 $13 Capital Expenditures $9 $4 $11 Combined Inventory Days 85 75 99 Revenue Turns (%) 58 57 54 *Return on equity calculation: Annualized net income/average stockholders’ equity 2 Product and Financial Highlights Ø Building upon Virtex-5 success, Xilinx today announced that its Virtex-6 family has achieved full production qualification and is commencing volume shipments. Xilinx also recently announced first shipments and availability of the industry’s largest FPGA, the 40-nm LX760, which is ideal for use in advanced prototyping platforms and the ASIC emulation market. Ø On October 19, 2009, Xilinx and ARM announced they are collaborating to enable ARM processor and interconnect technology on Xilinx FPGA products. This agreement is expected to allow programmable solutions to penetrate even deeper into existing markets and expand into new market spaces by leveraging ARM’s processor strengths and ecosystem. Ø On December 8, 2009, Xilinx announced six new Targeted Design Platform development kits for the Virtex-6 and Spartan-6 product families. The new kits increase productivity and innovation for electronic designers in the areas of target embedded processing, DSP and high speed serial connectivity. Ø December quarter operating margin was 27%, up from 20% in the prior quarter and the highest reported by the Company in four years. Improved customer demand and continued spending discipline contributed to the operating margin increase. Business Outlook – March Quarter Fiscal 2010 Ø Sales are expected to be up 3% sequentially to down 1% sequentially. Ø Gross margin is expected to be approximately 64% to 65%. Ø Operating expenses are expected to be approximately $180 million, including $3 million in previously announced restructuring charges. Ø Other income and expense is expected to be a net expense of approximately $2 million. Ø Fully diluted share count is expected to be approximately 275 million. Ø March quarter tax rate is expected to be approximately 20%. Conference Call A conference call will be held today at 2:00 p.m. Pacific Time to discuss the quarter's results and management's outlook for the March quarter. The webcast and subsequent replay will be available in the investor relations section of the company's web site at www.investor.xilinx.com. A telephonic replay of the call may be accessed later in the day by calling (800) 642-1687 and referencing confirmation code 47787165.
